326 S.W.3d 852 (2010)
STATE of Missouri, Respondent,
v.
Michael OWENS, Appellant.
No. ED 94228.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2010.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Michael Owens (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of robbery in the first degree, Section 569.020 RSMo (2000). Appellant was sentenced to ten years' imprisonment. Appellant raises one point on appeal, arguing the trial court abused its discretion when it overruled Appellant's objection to the prosecutor's comments during closing argument about Appellant's prior conviction.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. The trial court did not abuse its discretion in overruling Appellant's objection. State v. Williams, 277 S.W.3d 848, 853 (Mo.App. E.D.2009). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).